Title: From James Madison to the Senate, 15 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 15 th. 1816
                        
                    
                    I nominate
                    Joseph Bartholemew, of Indiana Territory, to be Major General in the Militia of the same Territory.
                    James Dill, of Indiana Territory to be a Brigadier General of Militia of the said Territory.
                    Walter Wilson, of Indiana Territory, to be a Brigadier General of Militia in the same Territory.
                    
                        
                            James Madison
                        
                    
                